DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the foreign priority document is not in English and a certified English translation has not been provided by Applicant; a certified English translation might be necessary to overcome the date of a reference relied upon by the examiner. See MPEP 213 and 37 CFR 1.55(g)(3)-(4).

Preliminary amendment filed on 13 March 2020 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities: it recites “the detecting is step a)” (emphasis added); the examiner respectfully recommends reciting “the detecting in step a)” to correct the minor informality. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a force on the wind turbine” and depends from claim 1 which recites “at least one force exerted on the wind turbine;” it is not clear if a force in claim 3 refers to the at least one force in claim 1 or an additional and different force.
Claims 14-15 depend from claim 3 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 12 recites “a change in a wind direction or a change in a force exerted on the wind turbine” and includes all the limitations from claim 11 and claim 1. Claim 1 recites “a change in a wind direction or a change in a force exerted on the wind turbine.” The examiner respectfully recommends reciting “the change in the wind direction or the change in the force exerted on the wind turbine” in claim 12 to avoid an indefinite issue where the same claim limitations are introduced twice.
Clarification and/or amendment is respectfully requested.

Claim 13 recites the limitation "the control means" in line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 14 recites “the force includes a plurality of forces exerted on the at least one rotor, the rotor, or the rotor shaft” (emphasis added) and depends from claim 3 and claim 1. Claim 3 recites “a force” and claim 1 recites “at least one force;” it is not clear if the force in claim 14 refers to a force in claim 3 or at least one force in claim 1.
Furthermore, it is not clear if the at least one rotor in claim 14 should recite the at least one rotor blade or if there is insufficient antecedent basis for this limitation in the claim.
Furthermore, there is insufficient antecedent basis for the rotor and the rotor shaft limitations in claim 14.
Clarification and/or amendment is respectfully requested.

Claim 15 recites “the force includes bending moments exerted on the at least one rotor blade, the rotor, or the rotor shaft” (emphasis added) and depends from claim 3 and claim 1. Claim 3 recites “a 
Furthermore, there is insufficient antecedent basis for the rotor and the rotor shaft limitations in claim 15.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14 and 16-18 (as far as claims 3 and 12-14 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammer et al – hereafter Kammer – (US 20100078939 A1; US 7,719,128 B2).

Regarding claim 1, Kammer teaches a method comprising: 
operating a wind turbine (Fig.1) in an emergency mode (¶7, note “control system continuously adjusts the blade angle of each blade during loss of grid power”), the wind turbine comprising a plurality of rotor blades (Fig.1, 108), the operating comprising: 

b) maintaining a yaw angle of a yaw setting (¶7, note “keeping an orientation of the nacelle of the wind turbine substantially constant”), and 
c) adjusting at least one rotor blade of the plurality of rotor blades in dependence on the detected change (¶7, note “the control system continuously adjusts the blade angle of each blade during loss of grid power relative to a yaw offset and a rotor azimuth while keeping an orientation of the nacelle of the wind turbine substantially constant”).

Regarding claim 2, Kammer further teaches in step c) the at least one rotor blade is adjusted to an angle which differs from an angle for a feathered position of the respective rotor blade with the yaw angle (¶28, note “the AoA at significant blade sections, wind direction, wind speed, rotor speed and azimuth position are sensed and/or estimated and a control algorithm is used to actively pitch the blade in order to maintain a desired optimal AoA while keeping an orientation of the nacelle of the wind turbine substantially constant;” AoA referring to angle of attack of the blades).

Regarding claim 3, Kammer further teaches the at least one rotor blade in step c) is set to an angle at which a force on the wind turbine is minimized in comparison with a plurality of or all other angles (¶28, note “full span pitching allows the blades to be in "feathered" position. The "feathered" 

Regarding claim 6, Kammer further teaches the detecting in step a) comprises detecting the change in the at least one force when a monitored force exceeds a predefined force threshold value (¶29, note “sensors (load, strain, displacement, acceleration, etc.) in the blades, blade root/flange, hub, pitch motors/gearboxes, low speed shaft may also be used to derive information about the AoA deviations from the optimum and to make appropriate pitch corrections;” load and strain sensors in various components are used to determined forces at a certain predetermined force threshold and pitch is corrected to deviate from said predetermined force threshold at an optimum angle of attack).

Regarding claim 7, Kammer further teaches the adjusting comprises using an emergency power supply for power for adjustment the at least one of the plurality of rotor blades (¶29, note “an uninterruptable power supply (UPS) in the absence of a grid connection to provide power to the blade pitch drive 114. The UPS may comprise, for example, the backup battery, and the like. The use of an UPS may slightly change the desired optimal AoA”).

Regarding claim 8, Kammer further teaches the emergency power supply in an emergency mode is designed for two or more adjustment operations for all of the plurality of rotor blades (¶29, note “the rotation of the rotor 116 allows the UPS to provide electrical power to the blade pitch drive 114. In one embodiment, the angle of the blades 108 are continuously varied using the UPS to maintain the rotor 116 at a substantially constant rotational speed”).

claim 9, Kammer further teaches the plurality of rotor blades are rotatable 360 degrees about the longitudinal axis of the respective rotor blade (¶28, note “a system and method that uses full span pitch (0-360 degrees) to achieve optimal pitch profiles for different wind conditions”).

Regarding claim 10, Kammer further teaches each of the plurality of rotor blades are individually adjusted (¶23, note “pitches of the blades 108 are individually controlled by blade pitch drive”).

Regarding claim 11, Kammer further teaches a control means (this element is interpreted under 35 U.S.C. 112(f) as a computer and sensors that accomplish the claimed control function, and equivalents thereof. Kammer teaches a control system with processors that receive information from sensors that accomplish the claimed control function, ¶27, Fig.3) for a wind turbine (Fig.1) wherein the control means is adapted to carry out the method according to claim 1 (see claim 1 above).

Regarding claim 12, Kammer further teaches the control means includes one or more sensors (Fig.3) for detecting at least one of: a change in a wind direction (¶26, note “wind vane”) or a change in a force exerted on the wind turbine (¶29, note “sensors (load, strain, displacement, acceleration, etc.) in the blades, blade root/flange, hub, pitch motors/gearboxes, low speed shaft may also be used to derive information about the AoA deviations from the optimum and to make appropriate pitch corrections;” load and strain sensors in various components are used to determined forces that act on the wind turbine).

Regarding claim 13, Kammer further teaches a wind turbine (Fig.1) comprising the control means according to claim 11 (see claim 11 above).

claim 14, Kammer further teaches the force includes a plurality of forces exerted on the at least one rotor, the rotor, or the rotor shaft (¶29, note “sensors (load, strain, displacement, acceleration, etc.) in the blades, blade root/flange, hub, pitch motors/gearboxes, low speed shaft may also be used to derive information about the AoA deviations from the optimum and to make appropriate pitch corrections;” load and strain sensors in various components including blades, hub and rotor shaft).

Regarding claim 16, Kammer further teaches the change in the at least one force exerted on the wind turbine is detected when a differential force between a first force and a second force is above a first predefined differential force threshold value (¶29, note “sensors (load, strain, displacement, acceleration, etc.) in the blades, blade root/flange, hub, pitch motors/gearboxes, low speed shaft may also be used to derive information about the AoA deviations from the optimum and to make appropriate pitch corrections;” load and strain sensors in various components are used to determined forces at a certain predetermined differential force threshold value and pitch is corrected to deviate from said predetermined differential force threshold value at an optimum angle of attack) and no change in the at least one force exerted on the wind turbine is detected when the differential force is at or below the differential force threshold value (¶29, note “sensors (load, strain, displacement, acceleration, etc.) in the blades, blade root/flange, hub, pitch motors/gearboxes, low speed shaft may also be used to derive information about the AoA deviations from the optimum and to make appropriate pitch corrections;” if no adjustment to the AoA is made is a result of the predetermined differential force threshold value does not require an adjustment).

Regarding claim 17, Kammer further teaches the emergency power supply is an accumulator (¶29, note “UPS may comprise, for example, the backup battery, and the like”).

Regarding claim 18, Kammer further teaches each adjustment operation includes a rotation of each rotor blade about its longitudinal axis through at least 90 degrees (¶28, note “a system and method that uses full span pitch (0-360 degrees) to achieve optimal pitch profiles for different wind conditions”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 (as far as the claim is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammer et al – hereafter Kammer – (US 20100078939 A1; US 7,719,128 B2).

Regarding claim 15, Kammer teaches all the limitations of claim 3, however, does not explicitly teach the force includes bending moments exerted on the at least one rotor blade, the rotor, or the rotor shaft.
Kammer discloses the wind turbine and control method include sensors that further include strain sensors used in blades, hub and rotor shaft among other components (¶29, note “sensors (load, strain, displacement, acceleration, etc.) in the blades, blade root/flange, hub, pitch motors/gearboxes, low speed shaft may also be used to derive information about the AoA deviations from the optimum and to make appropriate pitch corrections”); strain sensors are well known to be used to measure/determine bending moments in said components.
.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammer et al – hereafter Kammer – (US 20100078939 A1; US 7,719,128 B2) as applied to claim 1 above, and further in view of Perley et al – hereafter Perley – (US 20150056072 A1; US 9,605,558 B2).

Regarding claims 4-5, Kammer teaches all the limitations of claim 1, however, does not explicitly teach the change in the wind direction is detected when a horizontal differential value between a first wind direction and a second wind direction is above a predefined differential angle threshold value and no change in the wind direction is detected when the differential angle is at or below the differential angle threshold value (claim 4) or determining a wind speed, and wherein step c) is carried out when the wind speed is above a predefined wind speed threshold value (claim 5).
Perley teaches systems and methods for preventing excessive loading from acting on a wind turbine (¶1). Perley further teaches the method may include implementing the control action when the control wind profile exceeds a predetermined threshold to protect the wind turbine from excessive loading … the control wind profile may represent an error between the actual wind parameter and the estimated wind turbine condition (¶11; note control action, control wind profile and wind parameter); a controller may then implement a control action based on the control wind profile, if the control wind profile exceeds a predetermined threshold, then the controller may implement the correction action, if the control wind profile is below the predetermined threshold, then the method is repeated (¶42); one or more Light Detecting and Ranging (LIDAR) sensors may be used to detect the actual wind parameter, such as a wind gust, a wind speed, a wind direction (¶32, note wind parameter being wind speed or wind direction).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Kammer by having the change in the wind direction is detected when a horizontal differential value between a first wind direction and a second wind direction is above a predefined differential angle threshold value and no change in the wind direction is detected when the differential angle is at or below the differential angle threshold value and determining a wind speed, and wherein step c) is carried out when the wind speed is above a predefined wind speed threshold value based on the teachings of Perley because this would help preventing excessive loading from acting on a wind turbine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745